IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TYREE A. LAWSON,                            : No. 47 MM 2017
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
COURT OF COMMON PLEAS OF                    :
MONTGOMERY COUNTY,                          :
PENNSYLVANIA,                               :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 2nd day of May, 2017, the Application for Leave to File Original

Process is GRANTED, and the “Application for Exercise of King’s Bench Powers or

Extraordinary Relief from Judicial Fraud” is DENIED.